Citation Nr: 0326993	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder, claimed as cholasma.

2.  Entitlement to service connection for a skin disorder, to 
include service connection for an undiagnosed illness. 

3.  Entitlement to service connection for a sinus disorder, 
to include service connection for an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
service connection for an undiagnosed illness.

5.  Entitlement to service connection for a sleeping 
disorder, to include service connection for an undiagnosed 
illness.

6.  Entitlement to service connection for a shoulder and 
wrist disorder, to include service connection for an 
undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and two former fellow servicemen


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 20, 1990, to 
June 27, 1991, including Persian Gulf War service in the 
Southeast Asia Theater of Operations from November 26, 1990, 
to May 24, 1991.  The record confirms that the veteran also 
completed two prior years of active duty.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from the rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the benefits sought on appeal. 

The Board recognizes that in the record below, the issue of 
service connection for a skin disorder, claimed as cholasma, 
was only reviewed on its merits.  An initial review of the 
claims file, however, reveals that a claim for entitlement to 
service connection for a skin disorder, claimed as cholasma, 
was previously adjudicated and denied in a July 1995 final 
rating decision.  Accordingly, the Board will review the 
veteran's November 1998 claim under the standard of whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a skin disorder, 
claimed as cholasma.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).
The Board has further determined that the remainder of the 
veteran's claims for service connection (including service 
connection for an undiagnosed illness) require additional 
development prior to any review on appeal.  Accordingly, 
these claims will be addressed in the Remand after this 
decision.


FINDINGS OF FACT

1.  To the extent required by law, the RO has satisfied the 
requirements of the Veterans Claims Assistance Act of 2000.  

2.  An unappealed July 1995 rating decision denied 
entitlement to service connection for a skin disorder, 
claimed as cholasma.

3.  Evidence associated with the claims folder since the July 
1995 rating decision is  neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a skin 
disorder, claimed as cholasma.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied entitlement to 
service connection for a skin disorder, claimed as cholasma, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).

2.  Evidence associated with the claims folder since the July 
1995 rating decision is both new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a skin disorder, claimed as cholasma, have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for a skin disorder, claimed 
as cholasma, the Board finds that the RO has essentially met 
its duties as required under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 
9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  It is apparent that VA's duties under the VCAA 
with respect to a veteran's request to reopen a previously 
denied claim based upon the receipt of new and material 
evidence are more limited than an original request for VA 
benefits.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept 22, 2003).  The Board finds, however, that as it is 
reopening this claim to the veteran's benefit, and then 
remanding it with instructions to conduct all necessary VCAA 
notice and development prior to issuing a decision on the 
merits of the claim, there is no resultant prejudice to the 
veteran in now proceeding with a decision focused solely upon 
his request to reopen this claim.

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Entitlement to Service Connection for a Skin 
Disorder, Claimed as Cholasma

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change, however, applies prospectively to all requests 
to reopen that are made on or after August 29, 2001.  See 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a)].  Because the record indicates that the 
veteran filed his request to reopen his claim before that 
date (in November 1998), the Board finds that this regulatory 
change is not applicable here.  The Board will therefore 
analyze this request to reopen under the former criteria for 
new and material evidence.  38 C.F.R. § 3.156(a) (2001).

According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  For evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A.

The Board observes that the veteran's original claim for 
entitlement to service connection for a skin disorder, 
claimed as cholasma, was reviewed by the RO and denied in a 
July 1995 rating decision.  As the veteran did not timely 
appeal the RO's decision, it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.200.

In November 1998, the veteran filed a claim requesting 
service connection for cholasma (as well as for other claimed 
skin disorders).  In a May 1999 rating decision, the RO again 
denied the claim on its merits (implicitly reopening it).  
The veteran received notice of this decision and timely 
appealed it to the Board.

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his request 
to reopen this claim is both new and material.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board 
notes that this particular evidence was not available at the 
time of prior decisions in this matter, and therefore it to 
be new.  

The Board also finds that some of the newly received evidence 
is also material to the claim.  At the time of the July 1995 
rating decision, there was no competent medical evidence of 
record supporting relevant symptomatology in service or of a 
current diagnosis of cholasma (or of a nexus between the two, 
for that matter).  Some of the newly received evidence, 
however, such as VA treatment records documenting treatment 
received since July 1995, an April 1998 VA skin disorders 
examination report, an October 2000 statement from the 
veteran's wife addressing his observed symptomatology 
immediately after he returned home from active duty, and 
March 2003 hearing testimony rendered by the veteran and two 
of his service buddies, addresses these critical service 
connection requirements and may provide support for the 
veteran's claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that this evidence is neither cumulative nor redundant of 
evidence previously of record, and is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board will 
reopen the veteran's claim for entitlement to service 
connection for a skin disorder, claimed as cholasma, for full 
review on its merits.  

The Board further observes, however, that this service 
connection claim requires additional development prior to any 
further review on appeal.  Therefore, the claim will be 
remanded to ensure full compliance with the notice and 
development requirements of the VCAA, including the provision 
of a VA examination to the veteran to obtain an opinion as to 
the relationship between any currently diagnosed skin 
disorder and his active service.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a skin disorder, 
claimed as cholasma, is reopened.
REMAND

As discussed above, the veteran's claims for service 
connection (including service connection as undiagnosed 
illnesses), require additional development prior to appellate 
review by the Board.

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with its notice and duty to 
assist provisions.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In addition, because there has not yet 
been any consideration of whether any notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue any decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Further, in 
light of recent precedent, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), it is apparent that the Board itself cannot undertake 
such actions.  

Accordingly, these claims are REMANDED for the following:

1.  Efforts should be undertaken to 
review the claims file and ensure that 
all VCAA notification and development 
actions, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 38 C.F.R. 
§ 3.159, has been taken for the claims.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as of 
the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claims.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his 
representative must be afforded the 
appropriate period of time for response 
to such notice and/or development as 
required by VA law.  

2.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate VA 
examination(s) in order to determine the 
nature and etiology of his complaints of 
sinus problems and nasal polyps.  The 
claims file must be forwarded to the 
examiner for review in conjunction with 
the examination, and the examiner is 
asked to acknowledge his or her review of 
the claims file in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
examination report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether any 
disorder is due to a known medical 
diagnosis, and whether the veteran 
otherwise exhibits any observable signs 
or symptoms of chronic disability that is 
attributed to an undiagnosed illness or 
medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  If any 
disorder is found to be due to a known 
medical diagnosis, the examiner should 
offer an opinion as to whether any such 
disability is in any way related to the 
veteran's active service.  The examiner 
should provide a complete rationale for 
his or her opinion.

3.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
dermatological examination in order to 
determine the etiology of his complaints 
of cholasma, melasma and a facial rash.  
The claims file must be forwarded to the 
examiner for review in conjunction with 
the examination, and the examiner is 
asked to acknowledge his or her review of 
the claims file in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether any skin 
disorder is due to a known medical 
diagnosis, and whether the veteran 
otherwise exhibits any observable signs 
or symptoms of chronic disability that is 
attributed to an undiagnosed illness or 
medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  If any 
skin disorder is found to be due to a 
known medical diagnosis, the examiner 
should offer an opinion as to whether any 
such disability is in any way related to 
the veteran's active service.  The 
examiner should provide the complete 
rationale for his or her opinion.

4.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate VA 
examination(s) in order to determine the 
nature and etiology of his complaints of 
fatigue, sleeping problems and 
narcolepsy.  The claims file must be 
forwarded to the examiner for review in 
conjunction with the examination, and the 
examiner is asked to acknowledge his or 
her review of the claims file in the 
examination report.  The examination 
should include any diagnostic studies 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any studies prior 
to completion of the report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether any 
disorder is due to a known medical 
diagnosis, and whether the veteran 
otherwise exhibits any observable signs 
or symptoms of chronic disability that is 
attributed to an undiagnosed illness or 
medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  If any 
disorder is found to be due to a known 
medical diagnosis, the examiner should 
offer an opinion as to whether any such 
disability is in any way related to the 
veteran's active service.  The examiner 
should provide a complete rationale for 
his or her opinion.

5.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
etiology of his complaints of bursitis of 
the shoulders with carpal tunnel 
syndrome.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examiner is asked to 
acknowledge his or her review of the 
claims file in the examination report.  
The examination should include any 
diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints are due to a known 
medical diagnosis, and whether the 
veteran otherwise exhibits any observable 
signs or symptoms of chronic disability 
that is attributed to an undiagnosed 
illness or medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  If the 
veteran's complaints are found to be due 
to a known medical diagnosis, the 
examiner should offer an opinion as to 
whether any joint disability is in any 
way related to the veteran's active 
service (including his service history of 
a fall from a vehicle--approximately six 
feet--to the ground below), or in the 
case of arthritis, to a period of one 
year after service.  The examiner should 
provide a complete rationale for his or 
her opinion.

6.  Thereafter, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should again 
be allowed for response by the veteran 
and/or his representative.

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The veteran 
may submit any additional evidence and argument which he 
desires to have considered in connection with these claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



